

115 HR 283 IH: Student Debt Repayment Fairness Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 283IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Ms. Stefanik introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow without penalty any 529 plan distributions used
			 for student loan payments.
	
 1.Short titleThis Act may be cited as the Student Debt Repayment Fairness Act. 2.Student loan payments from qualified tuition plans not subject to penalty tax (a)In generalSection 529(c)(6) of the Internal Revenue Code of 1986 is amended—
 (1)by inserting (A) In general.— before The tax and moving the text 2 ems to the right; and (2)by adding at the end the following:
					
						(B)Student loans
 (i)In generalSubparagraph (A) shall not apply to any payment or distribution in any taxable year which is includible in gross income and is used to pay principal or interest on indebtedness incurred solely to pay qualified higher education expenses of the designated beneficiary or member of the family of the designated beneficiary which are attributable to education furnished during a period during which the beneficiary or family member was a student at the institution providing such education.
 (ii)Refinanced loansFor purposes of clause (i), the term indebtedness includes indebtedness used to refinance indebtedness described in clause (i).. (b)Effective dateThe amendment made by subsection (a) shall apply to payments made in taxable years beginning after December 31, 2016.
			